On May 26, 1999, movant, Cincinnati Bar Association, filed with this court a motion for an order to show cause why respondent should not be punished for contempt for his failure or refusal, without just cause or just excuse, to obey the commands of this court to appear in response to the subpoena duces tecum issued by the Board of Commissioners on the Unauthorized Practice of Law and to produce the documents the production of which was ordered by the subpoena duces tecum. On June 7, 1999, respondent filed a response to movant’s motion and a motion to quash subpoena duces tecum. On June 17, 1999, movant filed a motion to strike respondent’s motion to quash and response to motion to show cause. On June 21, 1999,'respondent filed a motion for hearing on relator’s motion to show, cause. Upon consideration thereof,
IT IS ORDERED by this court, effective August 11, 1999, that movant’s.motion for an order to show cause be, and hereby is, granted to the extent that respondent show cause by filing a written response with the Clerk of this court on or before twenty days from the date of this order why he should not be found in contempt.
IT IS FURTHER ORDERED that respondent’s motion to quash be, and hereby is, denied.
Cook, J., would strike the motion.
IT IS FURTHER ORDERED that movant’s motion to strike be, and hereby is, denied.
F.E. Sweeney, Cook and Lündberg Stratton, JJ., dissent.
IT IS FURTHER ORDERED that respondent’s motion for hearing be, and hereby is, denied.
Resnick and Pfeifer, JJ., dissent.